     Case 1:21-cv-00935-DAD-JLT Document 19 Filed 07/30/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAMON N. LUPERCIO,                                No. 1:21-cv-00935-NONE-JLT (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
13           v.                                         PETITION FOR WRIT OF HABEAS
                                                        CORPUS, DIRECTING THE CLERK OF
14    MACARIO MENDOZA,                                  COURT TO ASSIGN DISTRICT JUDGE
                                                        AND CLOSE CASE, AND DECLINING TO
15                       Respondent.                    ISSUE CERTIFICATE OF APPEALABILITY
16                                                      (Doc. No. 13)
17

18

19          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

20   habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 1.) On June 17, 2021, the assigned

21   magistrate judge issued findings and recommendations recommending that the petition be

22   dismissed as an unauthorized second or successive petition. (Doc. No. 13.) Specifically, the

23   findings and recommendations note that this is petitioner’s seventh petition seeking federal

24   habeas relief with respect to the same 2003 conviction petitioner suffered in state court. (Id. at 2.)

25   These findings and recommendations were served upon all parties and contained notice that any

26   objections thereto were to be filed within twenty-one (21) days from the date of service of that

27   order. (Id. at 3.) On June 24, 2021, petitioner filed objections to the pending findings and

28   recommendations. (Doc. No. 17.)
                                                        1
     Case 1:21-cv-00935-DAD-JLT Document 19 Filed 07/30/21 Page 2 of 3


 1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

 3   objections, the court concludes that the magistrate judge’s findings and recommendations are

 4   supported by the record and proper analysis. To proceed on a second or successive petition,

 5   petitioner was required to first obtain leave from the Ninth Circuit before proceeding. (See Doc.

 6   No. 13 at 3 (citing 28 U.S.C. § 2244(b)).) Here, petitioner has not sought authorization from the

 7   Ninth Circuit for any of his subsequently filed petitions including the one now pending before the

 8   court and thus, his petition must be dismissed.

 9           In addition, the court declines to issue a certificate of appealability. A state prisoner

10   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

11   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

12   U.S. 322, 335–36 (2003); 28 U.S.C. § 2253. A successive petition under 28 U.S.C. § 2255 that is

13   disguised as a § 2241 petition required a certificate of appealability. Harrison v. Ollison, 519

14   F.3d 952, 958 (9th Cir. 2008); Porter v. Adams, 244 F.3d 1006, 1007 (9th Cir. 2001). If a court

15   denies a petitioner’s petition, the court may only issue a certificate of appealability when a

16   petitioner makes a substantial showing of the denial of a constitutional right. 28 U.S.C. §

17   2253(c)(2). To make a substantial showing, the petitioner must establish that “reasonable jurists

18   could debate whether (or, for that matter, agree that) the petition should have been resolved in a

19   different manner or that the issues presented were ‘adequate to deserve encouragement to proceed

20   further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.
21   880, 893 (1983)).

22           In the present case, the court finds that petitioner has not made the required substantial

23   showing of the denial of a constitutional right to justify the issuance of a certificate of

24   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

25   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

26   proceed further. Thus, the court DECLINES to issue a certificate of appealability.
27   /////

28   /////
                                                         2
     Case 1:21-cv-00935-DAD-JLT Document 19 Filed 07/30/21 Page 3 of 3


 1        Accordingly, the court orders as follows:

 2        1.     The findings and recommendations, filed June 17, 2021 (Doc. No. 13), are

 3               ADOPTED IN FULL;

 4        2.     The petition for writ of habeas corpus is DISMISSED;

 5        3.     The Clerk of the Court is DIRECTED to assign a district judge to this case for the

 6               purpose of closing the case and then to ENTER JUDGMENT and close the case;

 7               and,

 8        4.     The court DECLINES to issue a certificate of appealability.

 9   IT IS SO ORDERED.
10
       Dated:   July 30, 2021
11                                                    UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
